Citation Nr: 0112290	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-08 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an earlier effective date for an award of a 
rating in excess of 10 percent for a psychiatric disorder, 
classified as anxiety disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to December 
1972, and from November 1977 to May 1978.  

The appeal arises from the February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, denying an evaluation above 10 
percent for a neurosis classified as posttraumatic stress 
disorder (PTSD) effective prior to March 29, 1999. 

There was a March 1980 Board decision granting service 
connection for an acquired psychiatric disorder (an anxiety 
neurosis).  The RO in an April 1980 decision assigned a 10 
percent disability rating to that disorder.  In subsequent RO 
decisions in May 1980, November 1980, December 1980, April 
1981, August 1981, October 1981, and January 1982, the 10 
percent rating assigned for an anxiety neurosis was confirmed 
and continued.  The veteran appealed the confirmed rating in 
the October 1981 RO decision, and in an October 1982 decision 
the Board denied the veteran an increased rating for anxiety 
neurosis.  

Thereafter there were subsequent RO rating actions in 
September 1983 and January 1985 confirming and continuing the 
10 percent rating assigned for an anxiety disorder.  By an 
April 1985 rating decision the RO denied service connection 
for PTSD.  Subsequent RO rating actions in March 1986 and 
January 1987 also confirmed and continued the 10 percent 
rating assigned for an anxiety disorder.  The veteran was 
informed of these RO decisions from September 1983 to January 
1987, and filed no timely notice of disagreement with any of 
them.  

In October 1997 the RO denied service connection for PTSD and 
denied a rating increase above the 10 percent assigned for 
the service-connected anxiety disorder.  The veteran was 
informed of the decision and did not timely file a notice of 
disagreement.  

Thereafter there was a rating action in November 1999 which 
reclassified the veteran's service-connected anxiety disorder 
as PTSD and granted a 100 percent disability rating for that 
disorder effective March 29, 1999.  Thereafter, the veteran 
requested an earlier effective date of award of a rating in 
excess of 10 percent for a psychiatric disorder classified 
prior to March 29, 1999 as an anxiety disorder.  That claim 
was denied by an RO rating action in February 2000, and that 
rating action gave rise to the current appeal, as noted 
supra.  


FINDINGS OF FACT

1.  Following the unappealed rating action of October 1997, a 
claim for an increased rating for anxiety reaction, which was 
deemed by the RO to include a claim for service connection 
for PTSD, was received on March 29, 1999.  

2.  There was no medical evidence received by the RO between 
March 29, 1998, and March 29, 1999, reflecting treatment for 
a psychiatric disorder during that one year period.  


CONCLUSION OF LAW

Entitlement to a rating in excess of 10 percent for a 
psychiatric disorder, classified as an anxiety disorder prior 
to March 29, 1999, is not warranted.  38 U.S.C.A. § 5010 (a), 
(b)(2) (West 1991 & Supp 2000); 38 C.F.R. § 3.400 (o)(2) 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All the prior rating actions addressing the issue of 
entitlement to an increased rating for an anxiety disorder, 
up to an including the RO rating action in October 1997, were 
issued to the veteran with notice of rights of appeal, and 
were not the subject of timely notice of disagreement (with 
the exception of an October 1981 rating action which the 
veteran appealed, resulting in an October 1982 Board decision 
denying the veteran an increased rating for an anxiety 
disorder).  It is not otherwise contended by the veteran or 
his representative.  As noted in the Introduction, supra, the 
current appeal followed a November 1999 RO decision granting 
a 100 rating for PTSD, formerly classified as an anxiety 
disorder, effective from the March 29, 1999 date of receipt 
of the veteran's claim of entitlement to an increased rating.

The effective date for entitlement to an increased rating for 
a service-connected disorder is the earliest date as of which 
it was factually ascertainable that an increase had occurred 
provided a claim is received within one year of such date.  
Otherwise the effective date for such an increased rating is 
the date of receipt of claim. 38 U.S.C.A. § 5010 (a), (b)(2) 
(West 1991 & Supp 2000); 38 C.F.R. § 3.400 (o)(2) (2000); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  

In this case, at the time of the March 29, 1999 date of 
receipt of claim or at any time within the one year period 
prior thereto it was not factually ascertainable, based on 
the evidence of record or constructively of record, that the 
veteran was entitled to an increased evaluation for his 
service-connected psychiatric disorder.  The earliest prior 
VA medical records were in 1997, and had been considered by 
the RO in its evaluation of the veteran's service-connected 
anxiety disorder in the October 1997 RO rating decision.  
While private medical records dated prior to March 29, 1999 
were added to the record subsequent to March 29, 1999, those 
private medical records were not of record at the March 29, 
1999 date of receipt of the veteran's claim for an increased 
rating.  Accordingly, an effective date for an increased 
rating earlier than the date of receipt of claim cannot be 
established on that basis.  As regards claims for increased 
ratings for service-connected disorders, VA medical records 
are considered to be constructively of record in the claims 
folder on the dates they are created.  Private clinical 
records are deemed to be a part of the claims folder on the 
dates they are received by the RO.  38 C.F.R. § 3.157(b) 
(2000).  



ORDER

An effective date earlier than March 29, 1999, for an award 
of a rating in excess of 10 percent for psychiatric disorder, 
classified as an anxiety disorder prior to March 29, 1999, is 
denied.  


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals


 

